0660DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species I (Claims 33 and 37) in the reply filed on August 8, 2022, is acknowledged.
3.	Claims 35, 36, 38, 41, 42 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2-7, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 8, 2022.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
5.	Information disclosure statements (IDS), submitted July 13, 2021, and January 26, 2022, have been received and considered by the examiner. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 6, 7, 22, 24-28, 30, 32, 33, 37 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 4,592,971) in view of Grimes (US 4,637,968).
With regard to Claims 1, 30 and 32, Walsh discloses a zinc-bromine battery, comprising a zinc anode (10) consisting of a graphite plate, and further discloses a wire mesh or various forms of porous carbon materials upon which zinc may be plated and can serve in forming the zinc electrode in which zinc is the anode active material and reads on a metal in contact with the anode, a bromine cathode (16) consisting of  graphite current collector against which a graphite felt is pressed which reads on a halogen in contact with the cathode, an electrolyte, such as zinc bromide (ZnBr2), disposed between the anode and the cathode, and a water-soluble, halogen-complexing, ammonium salt such as tetra-organo substituted ammonium salt/quaternary ammonium halide salt present (i.e. a halogen sequestering agent (HAS)) in the electrolyte, which forms a complex with bromine generated at cathode (16) while the zinc is deposited on the anode (10) with a zinc bromide electrolyte with cathodic halogen (column 2, lines 15-18 and 39-63, column 3, lines 29 through column 4, line 26, column 5, lines 58-66; See Examples 1-2). Walsh does not specifically disclose wherein the halogen is in contact with a polymeric halogen sequestering agent (HSA) which is a polymer comprising a moiety capable of sequestering the halogen. 
Grimes discloses a secondary battery cell comprising a zinc anode, a chemically non-reactive counter electrode or cathode, such as electrically conductive carbon and cathodic halogen selected from chlorine and preferably bromine (column 1, lines 11-16, column 3, lines 13-25), an electrolyte of an aqueous solution of zinc bromide (column 4, lines 33-47), and an anion exchange resin of quaternary ammonium compound having a complexing moiety capable of forming polyhalide complexes while halogen is complexed with the anion exchange resin/polymer, this being considered a polymeric halogen sequestering agent (HAS) (column 4, line 48 through column 5, line 5). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery of Walsh to include a polymeric halogen sequestering agent which is a polymer comprising a moiety capable of sequestering the halogen, because Grimes teaches that the anion exchange resin provides a convenient means for storing the halogen generated during charging of the cell and providing a source of halogen to be used in the discharge of the cell (abstract).
 With regard to Claims 6 and 7, Walsh discloses wherein the moiety capable of sequestering the halogen is a quaternary ammonium halide group (column 2, lines 39-63, column 3, lines 29 through column 4, line 26, column 5, lines 58-66; See Examples 1-2).
With regard to Claim 22, Walsh discloses wherein the cathode (16) comprises a cathode active layer formed of a highly porous material which will absorb the bromine active material and will inherently absorb or hold HSA material to be distributed in and/or on the cathode active layer (column 2, lines 50-60). 
With regard to Claim 24, Walsh does not specifically disclose wherein the cathode active layer comprises a carbon material having a surface area greater than 70 cm2/cm3, however, such properties are inherent given that both Walsh and the instant application utilize the same materials.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. See MPEP 2112.
With regard to Claims 25-28, Walsh discloses wherein the cathode active layer comprises porous carbon, graphite, vitreous carbon composites, and carbon felt (column 2, lines 50-56).
With regard to Claims 33 and 37, Grimes discloses wherein the polymeric HSA is a polymer or co-polymer of a compound of Formula (I):

    PNG
    media_image1.png
    113
    134
    media_image1.png
    Greyscale
 wherein Z is N, R1 is allyl or vinyl, R2 is selected from the group consisting of allyl, vinyl, and optionally substituted branched or unbranched C1 to C18 alkyl, and X- is Cl-, Br-, Br3-, Br2Cl-, etc., or R2 and X are absent, and R3 and R4 are each independently selected from allyl, vinyl, optionally substituted branched or unbranched C1 to C18 alkyl, or R3 and R4 are joined to form a 4, 5, or 6-membered ring together with Z, optionally comprising one or more heteroatoms selected from the group consisting of O, P and N, wherein said ring is optionally substituted, wherein each optional substituent is independently selected from the group consisting of allyl, vinyl, branched and unbranched C1 to C18 alkyl, Cl, Br, |, F, -OR5, -NR5OR6, -N+R5R6R7, -SR5, -COOR5, and carbonyl, wherein R5, R6, and R7 are each independently selected from branched or unbranched C1 to C18 alkyl or H, and any two of R5, R6, and R7 are optionally joined to form a 4, 5, or 6-membered ring together with N (column 4, line 48 through column 5, line 39). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery of Walsh to include a polymeric halogen sequestering agent of Formula I, because Grimes teaches that the anion exchange resin provides a convenient means for storing the halogen generated during charging of the cell and providing a source of halogen to be used in the discharge of the cell (abstract).
With regard to Claim 50, the recitation, “wherein oxidant crossover is reduced by up to 70% over 5 hours compared to an equivalent battery without a polymeric HSA, as measured by discharge of the battery”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725